            Case 1:20-cv-01911-AKH Document 28
                                            29 Filed 02/12/21
                                                     02/17/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
TRENINA “TRINA” PATTERSON,                                    Civ. Case No.: 20:cv-1911 (AKH)

                            Plaintiff,

         -against-
                                                              STIPULATION AND ORDER OF
                                                              CONFIDENTIALITY
ENTERTAINMENT PARTNERS LLC,
EYE PRODUCTIONS INC.,
VIACOMCBS INC., and
MICHAEL WOLL, individually,

               Defendants.
--------------------------------X


         IT IS HEREBY STIPULATED AND AGREED, by and between the attorneys for the

parties hereto, that:

         1.       This Stipulation governs the handling of all information contained in documents,

electronically stored information, deposition testimony, deposition exhibits, answers to

interrogatories, requests for admission, trial testimony, medical records, and other written,

recorded or graphic matter (“Discovery Materials”), which are specifically stamped and

designated as Confidential, or are otherwise deemed “Confidential” in accordance with

Paragraph 3, below, pursuant to this Stipulation.

         2.       All Discovery Materials produced in this action by a person or entity, whether a

party or a non-party (“Producing Person”), designated as Confidential pursuant to this

Stipulation shall be used by the recipient only for the purposes of conducting this litigation and

not for any business, competitive, personal, private, public or other purpose whatsoever.

         3.       Any Producing Person may designate Discovery Materials produced in this action

as Confidential if they are or contain personnel files reflecting information about non-parties, or




4824-3529-0837v.5 0012079-000325
            Case 1:20-cv-01911-AKH Document 28
                                            29 Filed 02/12/21
                                                     02/17/21 Page 2 of 6




if they contain private personal information, medical information, confidential or proprietary

business information, or financial information (“Confidential Information”), by stamping a

document “Confidential,” by stating in answers or responses to discovery requests that the

information contained therein is “Confidential,” or by otherwise advising, in writing, the

recipient that they are “Confidential” within 10 days of disclosure of Discovery Materials by the

Producing Person or within 10 days of the execution of this Stipulation, whichever is later. Any

party or third-party deponent may designate a transcript of deposition testimony given in this

action by any person or entity, or any portions thereof, as “Confidential” either by requesting on

the record that the transcript be so designated, or by notifying the other parties in writing within

10 days of receiving the deposition transcript that the party or third-party deponent is so

designating the transcript or any portion thereof, if such testimony discussed Confidential

Information or the contents of the documents are designated “Confidential.” All deposition

transcripts shall be “Confidential” for 10 days following the receipt of the transcript to afford the

parties the opportunity to designate the transcript or portions thereof “Confidential.” As used

herein, the term “Confidential Material” means all Discovery Materials designated

“Confidential” pursuant to this Stipulation.

         4.       Confidential Material or the contents thereof shall not be given, shown, made

available, communicated or otherwise disclosed to anyone other than: (i) the parties; (ii) the

Court and Court personnel (including Court reporters); (iii) witnesses, or potential witnesses,

whether or not in the employ of Eye Productions Inc. or ViacomCBS Inc., as to whom a bona

fide reason or reasons exist for such persons to have access to information or materials

designated as “Confidential”; (iv) the undersigned counsel for the parties to this action and their

current employees; (v) any expert, witness, or independent consultant not employed by or




4824-3529-0837v.5 0012079-000325
            Case 1:20-cv-01911-AKH Document 28
                                            29 Filed 02/12/21
                                                     02/17/21 Page 3 of 6




affiliated with any party retained for the purposes of consulting or testifying in connection with

this civil action (“Expert”) who has executed a letter to counsel for the recipient stating that

Expert has read and understood this Stipulation and agrees to abide by its terms; (vi) the jury;

and (vii) any non-party deponent who, prior to commencement of this civil action, authored or

received the Confidential Information sought to be disclosed to that person, except: (a) with prior

written approval of the Producing Person or its attorneys; or (b) upon further order of the Court,

after notice to all parties.

         5.       No person to whom Confidential Material is disclosed shall disclose such

materials or the contents of such materials to any person to whom disclosure is not authorized by

the terms hereof.

         6.       A party wishing to challenge a Producing Person’s designation of Discovery

Materials as Confidential (the “Objecting Person”) shall provide written notice to the Producing

Person’s counsel of record identifying the Bates numbers of the documents that the party

contends has been improperly designated as Confidential Material. Within seven days of receipt

of such notice, the Producing Person or its counsel must respond to such notice in writing. If the

Objecting Person and the Producing Person subsequently are unable to agree upon the terms and

conditions of disclosure for the information or material in question, the Objecting Person shall be

free to seek the Court’s intervention to resolve the dispute. The Objecting Person shall not use

the challenged information or documents in any way inconsistent with the terms of this

Stipulation pending resolution of the dispute.

         7.       The parties understand and agree that failure to handle Confidential Material in

accordance with the terms set forth herein will cause immediate, substantial and irreparable

injury, and will be a sufficient basis for a Court to award injunctive or monetary damages. The




4824-3529-0837v.5 0012079-000325
            Case 1:20-cv-01911-AKH Document 28
                                            29 Filed 02/12/21
                                                     02/17/21 Page 4 of 6




Producing Party shall be entitled to recovery of all reasonable professional fees and costs

incurred as a result of enforcing the confidentiality obligations under this agreement.

         8.       Any party wishing to file Confidential Material with the Court shall seek leave for

the documents to be filed under seal in accordance with Rule 4 of Judge Hellerstein’s individual

rules       and       the          protocol   set   forth   in     the     Southern      District     at

http://www.nysd.uscourts.gov/cases_records.php?records=sealed_records.

         9.       The inadvertent or unintentional disclosure of Confidential Material, regardless of

whether the information was so designated at the time of disclosure, shall not be deemed a

waiver in whole or in part of the Producing Person’s claims of confidentiality as to such

document or any other document, or with respect to the subject matter thereof, or with respect to

the information contained therein.

         10.      Nothing contained in this order shall affect the right, if any, of a Producing Person

to make any other type of objection, claim, or other response to discovery requests, including,

without limitation, interrogatories, requests for admission, requests for production of documents,

or questions at deposition. In producing Discovery Materials protected by this Stipulation, a

Producing Person does not concede the relevance or materiality to this action of the documents

and information provided. Nor shall this Stipulation be construed as a waiver of any attorney-

client privilege, any work-product doctrine or any other applicable privilege or doctrine.

Inadvertent production of any such protected document shall not constitute a waiver of any

privilege or any other ground for objection to discovery with respect to such document or any

other document, or with respect to the subject matter thereof, or with respect to the information

contained therein, nor shall such inadvertent production waive any right to object to the use of

any such document or the information contained therein during any subsequent proceeding.




4824-3529-0837v.5 0012079-000325
            Case 1:20-cv-01911-AKH Document 28
                                            29 Filed 02/12/21
                                                     02/17/21 Page 5 of 6




Upon notification that such disclosure was inadvertent, the document(s) and any copies thereof

shall be returned to the Producing Person immediately.

         11.      All Confidential Material and copies thereof (including but not limited to

analyses, charts, summaries and digests of the Confidential Material) shall be returned to the

Producing Person no later than five (5) days following final adjudication of this litigation, except

that Confidential Material may instead be destroyed by the non-producing party upon final

adjudication of this litigation rather than returned, provided that the non-producing party shall

certify in writing to the Producing Person that Confidential Material has been destroyed.

         (a)      Counsel may retain their work product, such as pleadings, notes, correspondence,

and memoranda, that contains or refers to “Confidential” information, provided that all such

“Confidential” information shall remain subject to this Stipulated Protective Order and shall not

be disclosed to any person except as permitted by this Stipulation and Order.

         (b)      Notwithstanding the foregoing, the Receiving Party may retain such copies of the

“Confidential” information (including “Confidential” information stored on electronic, magnetic,

or similar media) in accordance with policies and procedures implemented in order to comply

with legal and regulatory requirements and other legal and compliance purposes.

         12.      The provisions of this Stipulation shall, absent written permission of the

Producing Person or order of the Court, continue to be binding after the conclusion of this action.

This Court expressly retains jurisdiction over this action for enforcement of the provisions of this

Order following the final resolution of this civil action. The terms of this Stipulation may be

changed only by Order of the Court, and are without prejudice to the rights of any party to seek

relief from any of this Stipulation’s provisions, or to seek different or additional protection for

any particular material or information.




4824-3529-0837v.5 0012079-000325
            Case 1:20-cv-01911-AKH Document 28
                                            29 Filed 02/12/21
                                                     02/17/21 Page 6 of 6




         13.      The limitations contained in this Stipulation shall not affect the parties’ right in

the future to seek confidential treatment for Discovery Materials that do not fall within the scope

of paragraph 3 of this Stipulation.

         14.      Nothing in this Stipulation shall prevent or restrict the persons subject to it from

seeking at any time, by petition to the Court upon notice to all parties, to modify the restrictions

provided herein on the disclosure of specific Confidential Information.

         15.      The foregoing is entirely without prejudice to the right of any party to apply to the

Court for an order compelling production of documents.


Dated: New York, New York                                  Dated: New York, New York
           February 11 2021
       ______________,                                            February 12
                                                                  ________________, 2021


DEREK SMITH LAW GROUP, PLLC                                DAVIS WRIGHT TREMAINE LLP


By:                                                              /s/ Scott M. Cooper
                                                           By: __________________________
      Rachel Allen                                                Laura Sack
                                                                  Scott M. Cooper
One Penn Plaza, Suite 4905                                 1251 Avenue of the Americas, 21st Floor
New York, NY 10019                                         New York, NY 10020
(212) 587-0760                                             (212) 489-8230
Attorneys for Plaintiff                                    Attorneys for Defendants Eye Productions Inc.,
                                                           ViacomCBS Inc., and Michael Woll




SO ORDERED:




 V+RQ$OYLQ.+HOOHUVWHLQ'DWHG)HE
    Hon. Alvin K. Hellerstein
    U.S. District Court Judge



4824-3529-0837v.5 0012079-000325
